           Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 1 of 35




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


NATALIE JOHNSON,

                           Plaintiff,                                ORDER
      v.
                                                                  19-cv-760-wmc
C.R. BARD INC. and
BARD PERIPHERAL VASCULAR INC.,

                           Defendants.




      Before the court is the parties’ request for ruling on objections to certain deposition

designations as to John DeFord.


June 2, 2016, Deposition:

 DEPON-         DEF AFFIRM        PL OBJECTIONS      DEF RESPONSE TO         COURT
 ENT                                                 OBJECTIONS              RULING

                If Plainitff is                                              RESERVE as
                allowed to                                                   to defendants’
                present                                                      use of
                testimony about                                              affirmative
                the Recovery                                                 designation
                and the earlier                                              from June 2,
                generation                                                   2016,
                filters, Bard                                                deposition.
                should be able
                to present
                testimony to
                put it in
                context. Dr.
                DeFord was
                disclosed on a
                non-retained
                expert on the
                issues about

                                             1
       Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 2 of 35




             which he
             testifies.




DeFord,      10:04-10:05
John
06/02/2016

DeFord,      13:06-13:15
John
06/02/2016

DeFord,      14:21-15:20
John
06/02/2016

DeFord,      16:06-18:18
John
06/02/2016

DeFord,      20:22-21:05
John
06/02/2016

DeFord,      21:13-21:17   Objection Relevance        Plaintiff objects to        OVERRULED
John                       402/403: The clinical      testimony regarding         except add
06/02/2016                 research and results of    filters other than the      21:18-21:24
                           another product are not    Meridian Filter at issue
                           relevant, are a waste of   in this case, but yet
                           time, and will be          designates testimony
                           confusing or mislead       from various Bard
                           the jury.                  employees and former
                                                      employees, including Mr.
                                                      DeFord, regarding Bard
                                                      IVC filters such as the
                                                      Recovery and the G2
                                                      Filter, which preceded
                                                      the Meridian Filter by
                                                      several designs, and in
                                                      the case of the Recovery,
                                                      preceded the timeline of
                                                      this case by a decade. If


                                           2
       Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 3 of 35



                                                      Plaintiff is permitted to
                                                      designate such irrelevant
                                                      testimony, Bard must be
                                                      permitted to do so as
                                                      well.



DeFord,      22:01-23:18   Objection Relevance        Plaintiff objects to        OVERRULED
John                       402/403: The clinical      testimony regarding
06/02/2016                 research and results of    filters other than the
                           another product are not    Meridian Filter at issue
                           relevant, are a waste of   in this case, but yet
                           time, and will be          designates testimony
                           confusing or mislead       from various Bard
                           the jury.                  employees and former
                                                      employees, including Mr.
                                                      DeFord, regarding Bard
                                                      IVC filters such as the
                                                      Recovery and the G2
                                                      Filter, which preceded
                                                      the Meridian Filter by
                                                      several designs, and in
                                                      the case of the Recovery,
                                                      preceded the timeline of
                                                      this case by a decade. If
                                                      Plaintiff is permitted to
                                                      designate such irrelevant
                                                      testimony, Bard must be
                                                      permitted to do so as
                                                      well

DeFord,      24:19-24:22
John
06/02/2016

DeFord,      78:12-78:16
John
06/02/2016

DeFord,      78:19-79:18
John
06/02/2016




                                           3
       Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 4 of 35




DEPON-       PL              DEF OBJECTIONS    PL RESPONSE TO                 COURT
ENT          COUNTERS                          OBJECTIONS                     RULING

DeFord,      288:14-288:20                     Bard chose to market the
John                                           Meridian filter using the
06/02/2016                                     510(k) process which
                                               relied upon the Recovery
                                               filter as the predicate. All
                                               G2 filter platform filters,
                                               including the Meridian
                                               trace their design history
                                               to the Recovery filter
                                               and the defects in the
                                               Meridian design only can
                                               be understood only in
                                               the context of the entire
                                               filter-line development.
                                               Testimony regarding the
                                               Recovery filter’s
                                               complications, testing
                                               and design is relevant
                                               and is not outweighed by
                                               any prejudicial effect.
                                               Judge Campbell agreed
                                               with this position in
                                               Jones v. Bard. [MDL
                                               Order No. 10819]. The
                                               failure modes are
                                               relevant to the
                                               assessment of the defects
                                               in the design of the filter
                                               whether a particular
                                               failure mode has
                                               occurred; however, Ms.
                                               Johnson has experienced
                                               perforation, migration,
                                               tilt, and fracture. The
                                               Bard's conduct with
                                               regard to the design of
                                               its IVC filters from the
                                               Recovery filter to the
                                               Meridian is relevant to
                                               the negligence claims




                                        4
       Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 5 of 35




DeFord,      288:23-289:12                     Bard chose to market the
John                                           Meridian filter using the
06/02/2016                                     510(k) process which
                                               relied upon the Recovery
                                               filter as the predicate. All
                                               G2 filter platform filters,
                                               including the Meridian
                                               trace their design history
                                               to the Recovery filter
                                               and the defects in the
                                               Meridian design only can
                                               be understood only in
                                               the context of the entire
                                               filter-line development.
                                               Testimony regarding the
                                               Recovery filter’s
                                               complications, testing
                                               and design is relevant
                                               and is not outweighed by
                                               any prejudicial effect.
                                               Judge Campbell agreed
                                               with this position in
                                               Jones v. Bard. [MDL
                                               Order No. 10819]. The
                                               failure modes are
                                               relevant to the
                                               assessment of the defects
                                               in the design of the filter
                                               whether a particular
                                               failure mode has
                                               occurred; however, Ms.
                                               Johnson has experienced
                                               perforation, migration,
                                               tilt, and fracture. The
                                               Bard's conduct with
                                               regard to the design of
                                               its IVC filters from the
                                               Recovery filter to the
                                               Meridian is relevant to
                                               the negligence claims




                                        5
        Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 6 of 35




August 15, 2019, Deposition:

DEPON-       DEF          PL OBJECTIONS                    DEF RESPONSE TO                 COURT
ENT          AFFIRM                                        OBJECTIONS                      RULING

                          Running Objection to FRE         Plaintiff has designated        OVERRULED
                          701 & Relevance: Plaintiff       much testimony from
                          objects to this deposition       other of Bard's witnesses
                          on the grounds that this         regarding the testing,
                          witness has not been             development, marketing,
                          designated as an expert          and clearance of various
                          witness and any testimony        of Bard's filters not
                          in violation of FRE 701,         involved in Plaintiff's
                          attempting to elicit expert      case. If Plaintiff is able to
                          opinions from a lay witness,     designate this irrelevant
                          should be stricken.              testimony regarding
                          Additionally, Plaintiff          Bard's other filters, Bard
                          objects to any testimony         must be permitted to do
                          regarding the Bard Denali        so as well. Moreover, the
                          filters as they have no          witness is not offering
                          relevance to Plaintiff's case.   expert testimony. He has
                          Plaintiff makes his counter-     extensive personal
                          designations in the event        experience in the medical
                          the court overrules his          device industry, with IVC
                          objections.                      filters generally, and
                                                           specifically with Bard's
                                                           IVC filters, and his
                                                           testimony is based on
                                                           personal knowledge of
                                                           events in which he was
                                                           involved. Further, Dr.
                                                           DeFord was designated as
                                                           a non-retained expert in
                                                           this case.

DeFord,      7:16-16:09   (11:17-16:09) FRE 401:           The witness has                 OVERRULED
John                      not relevant                     previously testified to his
08/15/2019                (16:07-16:09) Lack of            lengthy experience in the
                          foundation; FRE 602              medical device industry.
                                                           He is speaking from
                                                           personal knowledge of
                                                           events that he was
                                                           involved in. The Plaintiff
                                                           has put these matters
                                                           directly at issue in this
                                                           litigation. Defendants are
                                                           entitled to respond with a


                                               6
       Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 7 of 35



                                                        witness with extensive
                                                        background and
                                                        experience with these
                                                        matters.

DeFord,      16:12-21:11   (16:12-16:24) Lack of        The witness has               SUSTAIN as
John                       foundation; FRE 602          previously testified to his   to 17:23-18:1
08/15/2019                 (16:25-17:07) Lack of        lengthy experience in the     (beginning
                           foundation; FRE 602.         medical device industry.
                                                                                      with “And
                           Opinion testimony by a lay   He is speaking from
                                                                                      so”), 18:19-
                           witness; FRE 701.            personal knowledge of
                                                                                      19:25.
                                                        events that he was
                                                        involved in. Through the      Otherwise
                                                        course of his career, the     OVERRULED
                                                        witness has had reason to
                                                        keep abreast of medical
                                                        literature and the medical
                                                        community's experience
                                                        as a whole with IVC
                                                        filters in general and
                                                        providing testimony
                                                        regarding that experience
                                                        and knowledge is directly
                                                        relevant.

DeFord,      21:14-22:16
John
08/15/2019

DeFord,      22:19-24:01
John
08/15/2019

DeFord,      24:04-24:07
John
08/15/2019

DeFord,      24:09-24:18
John
08/15/2019

DeFord,      24:21-26:01
John
08/15/2019




                                              7
       Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 8 of 35




DeFord,      26:04-26:12
John
08/15/2019

DeFord,      26:14-27:09
John
08/15/2019

DeFord,      27:12-28:18   (28:16-28:18) Lack of        Dr. DeFord was disclosed      OVERRULED
John                       foundation; FRE 602.         as a non-retained expert.
08/15/2019                 Opinion testimony by a lay   The witness is entitled to
                           witness; FRE 701.            explain his answer. The
                                                        witness has previously
                                                        testified to his lengthy
                                                        experience in the medical
                                                        device industry and with
                                                        IVC filters in general. He
                                                        is speaking from personal
                                                        knowledge of events that
                                                        he was involved in.

DeFord,      28:21-30:18   (28:21-29:21) Lack of        Dr. DeFord was disclosed      OVERRULED
John                       foundation; FRE 602.         as a non-retained expert.
08/15/2019                 Opinion testimony by a lay   The testimony is directly
                           witness; FRE 701.            responsive to the
                                                        question asked. The
                                                        wtiness is entitled to
                                                        explain his answer. The
                                                        witness has previously
                                                        testified to his lengthy
                                                        experience in the medical
                                                        device industry and with
                                                        IVC filters in general. He
                                                        is speaking from personal
                                                        knowledge of events that
                                                        he was involved in. The
                                                        witness is discussing facts
                                                        that are well-established
                                                        within the medical
                                                        community and to which
                                                        Plaintiff's own expert
                                                        witnesses agree.

DeFord,      30:20-30:25                                                              OVERRULED
John
08/15/2019



                                              8
       Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 9 of 35




DeFord,      31:23-32:10   (31:23-32:05) Lack of         Dr. DeFord was disclosed      OVERRULED
John                       personal knowledge; FRE       as a non-retained expert.
08/15/2019                 602. speculation. Opinion     The witness has
                           testimony by a lay witness;   previously testified to his
                           FRE 701.                      lengthy experience in the
                           (32:06-32:10) Lack of         medical device industry.
                           personal knowledge; FRE       He is speaking from
                           602. speculation. Opinion     personal knowledge of
                           testimony by a lay witness;   events that he was
                           FRE 701.                      involved in.

DeFord,      32:13-32:20   (32:13-32:18) Lack of         Dr. DeFord was disclosed      OVERRULED
John                       personal knowledge; FRE       as a non-retained expert.
08/15/2019                 602. speculation. Opinion     The witness has
                           testimony by a lay witness;   previously testified to his
                           FRE 701.                      lengthy experience in the
                           (32:19-32:20) vague:          medical device industry.
                           unclear as to what "evolved   He is speaking from
                           over time" means.             personal knowledge of
                                                         events that he was
                                                         involved in. The question
                                                         is not vague.

DeFord,      32:22-33:06   (32:22-32:24) vague:          Dr. DeFord was disclosed      OVERRULED
John                       unclear as to what "evolved   as a non-retained expert.
08/15/2019                 over time" means.             The witness has
                                                         previously testified to his
                                                         lengthy experience in the
                                                         medical device industry.
                                                         He is speaking from
                                                         personal knowledge of
                                                         events that he was
                                                         involved in. The question
                                                         is not vague.

DeFord,      33:11-33:25   (33:24-33:08) Lack of         Dr. DeFord was disclosed      OVERRULED
John                       foundation; FRE 602.          as a non-retained expert.
08/15/2019                 Opinion testimony by a lay    The witness has
                           witness; FRE 701.             previously testified to his
                                                         lengthy experience in the
                                                         medical device industry.
                                                         He is speaking from
                                                         personal knowledge of
                                                         events that he was
                                                         involved in, as well as the
                                                         medical literature that he
                                                         is aware of on the topic
                                                         of central venous

                                               9
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 10 of 35



                                                          pressure, which the
                                                          Plaintiffs put directly at
                                                          issue in this litigation.




DeFord,      34:02-34:08   (34:02-34:08) Lack of          Dr. DeFord was disclosed      OVERRULED
John                       foundation; FRE 602.           as a non-retained expert.
08/15/2019                 Opinion testimony by a lay     The witness has
                           witness; FRE 701.              previously testified to his
                                                          lengthy experience in the
                                                          medical device industry.
                                                          He is speaking from
                                                          personal knowledge of
                                                          events that he was
                                                          involved in.

DeFord,      37:03-37:14   (37:03-37:14) Lack of          Dr. DeFord was disclosed      OVERRULED
John                       foundation; Lack of            as a non-retained expert.
08/15/2019                 personal knowledge; FRE
                           602. Speculation. Opinion
                           testimony by a lay witness;
                           FRE 701. No scientific
                           proof that filters including
                           the Recovery filters save
                           lives.

DeFord,      38:14-39:17   (38:14-39:17) Lack of          Dr. DeFord was disclosed      OVERRULED
John                       foundation; FRE 602.           as a non-retained expert.
08/15/2019                 Opinion testimony by a lay
                           witness; FRE 701.

DeFord,      39:19-40:20   (39:19-40:16) Lack of          Dr. DeFord was disclosed      OVERRULED
John                       foundation; FRE 602.           as a non-retained expert.
08/15/2019                 Opinion testimony by a lay
                           witness; FRE 701.
                           Speculation. Narrative.
                           (40:17-40:20) Lack of
                           foundation; FRE 602.
                           Opinion testimony by a lay
                           witness; FRE 701.

DeFord,      40:23-42:16   (40:23-41:19) Lack of          Dr. DeFord was disclosed      OVERRULED
John                       foundation; FRE 602.           as a non-retained expert.
08/15/2019                 Speculation. Opinion
                           testimony by a lay witness;
                           FRE 701.
                           (42:14-42:16) Leading.


                                               10
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 11 of 35



                           Lack of foundation;
                           Opinion testimony by a lay
                           witness; FRE 701.

DeFord,      42:19-43:18   (42:19-42:21) Leading.       Dr. DeFord was disclosed    OVERRULED
John                       Lack of foundation;          as a non-retained expert.
08/15/2019                 Opinion testimony by a lay
                           witness; FRE 701.

DeFord,      50:08-50:12   50:08-50:25) Lack of         Dr. DeFord was disclosed    OVERRULED
John                       foundation; Lack of          as a non-retained expert.
08/15/2019                 personal knowledge; FRE      The Plaintiff has put
                           602. Opinion testimony by    these matters directly at
                           a lay witness; FRE 701.      issue in this litigation.
                           Speculation.                 Defendants are entitled
                                                        to respond with a witness
                                                        with extensive
                                                        background and
                                                        experience with these
                                                        matters.

DeFord,      50:15-50:25   50:08-50:25) Lack of         Dr. DeFord was disclosed    OVERRULED
John                       foundation; Lack of          as a non-retained expert.
08/15/2019                 personal knowledge; FRE      The Plaintiff has put
                           602. Opinion testimony by    these matters directly at
                           a lay witness; FRE 701.      issue in this litigation.
                           Speculation.                 Defendants are entitled
                                                        to respond with a witness
                                                        with extensive
                                                        background and
                                                        experience with these
                                                        matters.

DeFord,      51:01-51:05   50:08-50:25) Lack of         Dr. DeFord was disclosed    OVERRULED
John                       foundation; Lack of          as a non-retained expert.
08/15/2019                 personal knowledge; FRE      The Plaintiff has put
                           602. Opinion testimony by    these matters directly at
                           a lay witness; FRE 701.      issue in this litigation.
                           Speculation.                 Defendants are entitled
                                                        to respond with a witness
                                                        with extensive
                                                        background and
                                                        experience with these
                                                        matters.




                                             11
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 12 of 35




DeFord,      51:08-51:16   (51:01-51:12) Lack of        Dr. DeFord was disclosed      OVERRULED
John                       foundation; Lack of          as a non-retained expert.
08/15/2019                 personal knowledge; FRE      The Plaintiff has put
                           602. Opinion testimony by    these matters directly at
                           a lay witness; FRE 701.      issue in this litigation.
                           Speculation.                 Defendants are entitled
                                                        to respond with a witness
                                                        with extensive
                                                        background and
                                                        experience with these
                                                        matters.

DeFord,      51:18-52:19   (51:18-51:20) Lack of        Dr. DeFord was disclosed      OVERRULED
John                       foundation; Lack of          as a non-retained expert.
08/15/2019                 personal knowledge; FRE      The Plaintiff has put
                           602. Opinion testimony by    these matters directly at
                           a lay witness; FRE 701.      issue in this litigation.
                           Speculation.                 Defendants are entitled
                                                        to respond with a witness
                                                        with extensive
                                                        background and
                                                        experience with these
                                                        matters.

DeFord,      54:11-54:16   (54:11-54:16) Lack of        Dr. DeFord was disclosed      OVERRULED
John                       foundation; FRE 602.         as a non-retained expert.
08/15/2019                 Opinion testimony by a lay   The Plaintiff has put
                           witness; FRE 701.            these matters directly at
                                                        issue in this litigation.
                                                        Defendants are entitled
                                                        to respond with a witness
                                                        with extensive
                                                        background and
                                                        experience with these
                                                        matters.

DeFord,      54:19-55:06   (54:19-55:06) Lack of        Dr. DeFord was disclosed      OVERRULED
John                       foundation; FRE 602.         as a non-retained expert.
08/15/2019                 Opinion testimony by a lay   The witness has
                           witness; FRE 701.            previously testified to his
                                                        lengthy experience in the
                                                        medical device industry.
                                                        He is speaking from
                                                        personal knowledge of
                                                        events that he was
                                                        involved in. The Plaintiff
                                                        has put these matters
                                                        directly at issue in this

                                             12
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 13 of 35



                                                        litigation. Defendants are
                                                        entitled to respond with a
                                                        witness with extensive
                                                        background and
                                                        experience with these
                                                        matters.

DeFord,      71:08-71:14   (71:08-71:14) Lack of        Dr. DeFord was disclosed      OVERRULED
John                       foundation; FRE 602.         as a non-retained expert.
08/15/2019                 Opinion testimony by a lay   The witness has
                           witness; FRE 701.            previously testified to his
                                                        lengthy experience in the
                                                        medical device industry.
                                                        He is speaking from
                                                        personal knowledge of
                                                        events that he was
                                                        involved in. The Plaintiff
                                                        has put these matters
                                                        directly at issue in this
                                                        litigation. Defendants are
                                                        entitled to respond with a
                                                        witness with extensive
                                                        background and
                                                        experience with these
                                                        matters.

DeFord,      71:16-72:02   (71:16-71:21) Lack of        Dr. DeFord was disclosed      OVERRULED
John                       foundation; FRE 602.         as a non-retained expert.
08/15/2019                 Opinion testimony by a lay   The witness has
                           witness; FRE 701.            previously testified to his
                           (71:25-72:02) Lack of        lengthy experience in the
                           foundation; FRE 602.         medical device industry.
                           Opinion testimony by a lay   He is speaking from
                           witness; FRE 701.            personal knowledge of
                                                        events that he was
                                                        involved in. The Plaintiff
                                                        has put these matters
                                                        directly at issue in this
                                                        litigation. Defendants are
                                                        entitled to respond with a
                                                        witness with extensive
                                                        background and
                                                        experience with these
                                                        matters.




                                             13
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 14 of 35




DeFord,      72:04-72:22   (71:04-72:22) Lack of        Dr. DeFord was disclosed      OVERRULED
John                       foundation; FRE 602.         as a non-retained expert.
08/15/2019                 Opinion testimony by a lay   The witness has
                           witness; FRE 701.            previously testified to his
                                                        lengthy experience in the
                                                        medical device industry.
                                                        He is speaking from
                                                        personal knowledge of
                                                        events that he was
                                                        involved in. The Plaintiff
                                                        has put these matters
                                                        directly at issue in this
                                                        litigation. Defendants are
                                                        entitled to respond with a
                                                        witness with extensive
                                                        background and
                                                        experience with these
                                                        matters.

DeFord,      72:25-74:08   (72:25-73:10) Lack of        Dr. DeFord was disclosed      OVERRULED
John                       foundation; FRE 602.         as a non-retained expert.
08/15/2019                 Opinion testimony by a lay   The Court denied
                           witness; FRE 701.            Plainitff’s MIL on this
                           (73:18-73:24) Object to      issue.
                           FDA testimony based on
                           Plaintiff's 510k MIL. FRE
                           403- & 401
                           (74:06-74:08) Lack of
                           foundation; FRE 602.
                           Opinion testimony by a lay
                           witness; FRE 701.

DeFord,      74:11-75:09   (74:11-74:16) Lack of        Dr. DeFord was disclosed      OVERRULED
John                       foundation; FRE 602.         as a non-retained expert.
08/15/2019                 Opinion testimony by a lay   The Court denied
                           witness; FRE 701.            Plainitff’s MIL on this
                           (75:06-75:09) Object to      issue.
                           FDA testimony based on
                           Plaintiff's 510k MIL. FRE
                           403- & 401

DeFord,      75:11-75:12   (75:11-75:12) Object to      The Court denied              OVERRULED
John                       FDA testimony based on       Plaintiff’s MIL on this
08/15/2019                 Plaintiff's 510k MIL. FRE    issue.
                           403- & 401




                                             14
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 15 of 35




DeFord,      75:14-81:10   (75:14) Object to FDA          Dr. DeFord was disclosed      SUSTAIN as
John                       testimony based on             as a non-retained expert.     to 77:10-
08/15/2019                 Plaintiff's 510k MIL FRE       The witness has               78:12 and
                           403- & 401                     previously testified to his
                                                                                        80:17-80:25.
                           (77:10-77:15) Lack of          lengthy experience in the
                                                                                        Otherwise
                           foundation; lack of personal   medical device industry.
                                                                                        OVERRULED
                           knowledge; FRE 602.            He is speaking from
                           Opinion testimony by a lay     personal knowledge of
                           witness; FRE 701.              events that he was
                           speculation                    involved in. The Plaintiff
                           (77:16-77:24) Lack of          has put these matters
                           foundation; lack of personal   directly at issue in this
                           knowledge; FRE 602.            litigation. Defendants are
                           Opinion testimony by a lay     entitled to respond with a
                           witness; FRE 701.              witness with extensive
                           speculation                    background and
                           (77:25-78:06) Lack of          experience with these
                           foundation; lack of personal   matters. Defendants
                           knowledge; FRE 602.            incorporate by reference
                           Opinion testimony by a lay     their response to
                           witness; FRE 701.              Plaintiff's 510k motion in
                           speculation                    limine.
                           (80:20-80:25) Lack of
                           foundation; lack of personal
                           knowledge; FRE 602.
                           Opinion testimony by a lay
                           witness; FRE 701.
                           speculation

DeFord,      81:13-82:02   (81:13-82:02) Lack of          Dr. DeFord was disclosed      OVERRULED
John                       foundation; lack of personal   as a non-retained expert.
08/15/2019                 knowledge; FRE 602.
                           Opinion testimony by a lay
                           witness; FRE 701.
                           speculation

DeFord,      82:05-82:06
John
08/15/2019

DeFord,      82:10-82:25
John
08/15/2019




                                              15
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 16 of 35




DeFord,      83:03-83:14
John
08/15/2019

DeFord,      83:19-84:21
John
08/15/2019

DeFord,      84:24-86:01   (87:10-87:11) Lack of          The witness has               SUSTAIN as
John                       foundation; lack of personal   previously testified to his   to 84:17-
08/15/2019                 knowledge; FRE 602.            lengthy experience in the     84:21.
                           speculation.                   medical device industry.
                                                                                        Otherwise
                                                          He is speaking from
                                                                                        OVERRULED
                                                          personal knowledge of
                                                          events that he was
                                                          involved in. The Plaintiff
                                                          has put these matters
                                                          directly at issue in this
                                                          litigation. Defendants are
                                                          entitled to respond with a
                                                          witness with extensive
                                                          background and
                                                          experience with these
                                                          matters.

DeFord,      91:03-92:08   (91:02) Lack of foundation;                                  OVERRULED
John                       FRE 602.
08/15/2019

DeFord,      92:10-92:13   (92:12-92:13) Lack of          The witness has               OVERRULED
John                       foundation; FRE 602.           previously testified to his
08/15/2019                                                lengthy experience in the
                                                          medical device industry.
                                                          He is speaking from
                                                          personal knowledge of
                                                          events that he was
                                                          involved in. The Plaintiff
                                                          has put these matters
                                                          directly at issue in this
                                                          litigation. Defendants are
                                                          entitled to respond with a
                                                          witness with extensive
                                                          background and
                                                          experience with these
                                                          matters.




                                              16
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 17 of 35




DeFord,      92:15-93:15   (92:15-92:25) Lack of          The witness has               OVERRULED
John                       foundation;                    previously testified to his
08/15/2019                 (93) FRE 401/403,              lengthy experience in the
                           testimony regarding the        medical device industry.
                           Denali filter, which is not    He is speaking from
                           at issue is not relevant.      personal knowledge of
                           (94:01-94:25) Object to        events that he was
                           FDA testimony based on         involved in. The Plaintiff
                           Plaintiff's 510k MIL FRE       has put these matters
                           403- & 401, FRE 401/403,       directly at issue in this
                           testimony regarding the        litigation. Defendants are
                           Denali filter, which is not    entitled to respond with a
                           at issue is not relevant.      witness with extensive
                           (95:11-95:13) Lack of          background and
                           foundation; lack of personal   experience with these
                           knowledge; FRE 602.            matters.
                           Opinion testimony by a lay
                           witness; FRE 701.
                           speculation. Misleading as
                           the study had not
                           concluded. FRE 403 FRE
                           401/403, testimony
                           regarding the Denali filter,
                           which is not at issue is not
                           relevant.

DeFord,      97:18-97:23   (97:21-97:23) Lack of          The witness has               OVERRULED
John                       foundation; FRE 602.           previously testified to his
08/15/2019                 Opinion testimony by a lay     lengthy experience in the
                           witness; FRE 701.              medical device industry.
                                                          He is speaking from
                                                          personal knowledge of
                                                          events that he was
                                                          involved in. The Plaintiff
                                                          has put these matters
                                                          directly at issue in this
                                                          litigation. Defendants are
                                                          entitled to respond with a
                                                          witness with extensive
                                                          background and
                                                          experience with these
                                                          matters.

DeFord,      98:01-98:07   (98:01-98:04) Lack of          The witness has               OVERRULED
John                       foundation; FRE 602.           previously testified to his
08/15/2019                 Opinion testimony by a lay     lengthy experience in the
                           witness; FRE 701.              medical device industry.


                                              17
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 18 of 35



                           (98:05-98:07) Lack of        He is speaking from
                           foundation; FRE 602.         personal knowledge of
                           Opinion testimony by a lay   events that he was
                           witness; FRE 701.            involved in. The Plaintiff
                                                        has put these matters
                                                        directly at issue in this
                                                        litigation. Defendants are
                                                        entitled to respond with a
                                                        witness with extensive
                                                        background and
                                                        experience with these
                                                        matters.

DeFord,      98:10-99:01   (98:10-98:16) Lack of        The witness has               OVERRULED
John                       foundation; FRE 602.         previously testified to his
08/15/2019                 (98:24-99:01) Lack of        lengthy experience in the
                           foundation; FRE 602.         medical device industry.
                                                        He is speaking from
                                                        personal knowledge of
                                                        events that he was
                                                        involved in. The Plaintiff
                                                        has put these matters
                                                        directly at issue in this
                                                        litigation. Defendants are
                                                        entitled to respond with a
                                                        witness with extensive
                                                        background and
                                                        experience with these
                                                        matters.

DeFord,      99:04-99:07   (99:04-99:07) Lack of        The witness has               OVERRULED
John                       foundation; FRE 602.         previously testified to his
08/15/2019                                              lengthy experience in the
                                                        medical device industry.
                                                        He is speaking from
                                                        personal knowledge of
                                                        events that he was
                                                        involved in. The Plaintiff
                                                        has put these matters
                                                        directly at issue in this
                                                        litigation. Defendants are
                                                        entitled to respond with a
                                                        witness with extensive
                                                        background and
                                                        experience with these
                                                        matters.



                                             18
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 19 of 35




DeFord,      99:09-99:13   (99:09-99:13) Lack of        The witness has               OVERRULED
John                       foundation; FRE 602.         previously testified to his
08/15/2019                 Opinion testimony by a lay   lengthy experience in the
                           witness; FRE 701.            medical device industry.
                                                        He is speaking from
                                                        personal knowledge of
                                                        events that he was
                                                        involved in. The Plaintiff
                                                        has put these matters
                                                        directly at issue in this
                                                        litigation. Defendants are
                                                        entitled to respond with a
                                                        witness with extensive
                                                        background and
                                                        experience with these
                                                        matters.

DeFord,      99:15-        (99:15-99:17) Lack of        The witness has               SUSTAIN as
John         100:06        foundation; FRE 602.         previously testified to his   to 100:05-
08/15/2019                 Opinion testimony by a lay   lengthy experience in the     100:07.
                           witness; FRE 701.            medical device industry.
                                                                                      Otherwise
                           (100:05-100:06) Lack of      He is speaking from
                                                                                      OVERRULED
                           foundation; FRE 602.         personal knowledge of
                           Opinion testimony by a lay   events that he was
                           witness; FRE 701.            involved in. The Plaintiff
                                                        has put these matters
                                                        directly at issue in this
                                                        litigation. Defendants are
                                                        entitled to respond with a
                                                        witness with extensive
                                                        background and
                                                        experience with these
                                                        matters.

DeFord,      100:08-       (100:08-100:09) Lack of      The witness has               SUSTAIN as
John         100:14        foundation; FRE 602.         previously testified to his   to 100:08-
08/15/2019                 Opinion testimony by a lay   lengthy experience in the     100:09.
                           witness; FRE 701.            medical device industry.
                                                                                      Otherwise
                           (100:10-100:14) Lack of      He is speaking from
                                                                                      OVERRULED
                           foundation; FRE 602.         personal knowledge of
                           Opinion testimony by a lay   events that he was
                           witness; FRE 701.            involved in. The Plaintiff
                                                        has put these matters
                                                        directly at issue in this
                                                        litigation. Defendants are
                                                        entitled to respond with a
                                                        witness with extensive


                                             19
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 20 of 35



                                                     background and
                                                     experience with these
                                                     matters.


DeFord,      100:16-    (100:16) Lack of             The witness has               OVERRULED
John         101:02     foundation; FRE 602.         previously testified to his   as to 100:16.
08/15/2019              Opinion testimony by a lay   lengthy experience in the     Otherwise
                        witness; FRE 701.            medical device industry.
                                                                                   SUSTAIN
                        (100:17-100:23) Leading.     He is speaking from
                        Counsel in testifying.       personal knowledge of
                        (100:24-101:02) Lack of      events that he was
                        foundation; FRE 602.         involved in. The Plaintiff
                        Opinion testimony by a lay   has put these matters
                        witness; FRE 701.            directly at issue in this
                                                     litigation. Defendants are
                                                     entitled to respond with a
                                                     witness with extensive
                                                     background and
                                                     experience with these
                                                     matters.

DeFord,      101:04-    (101:04) Lack of             The witness has               SUSTAIN as
John         101:08     foundation; FRE 602.         previously testified to his   to 101:04.
08/15/2019              Opinion testimony by a lay   lengthy experience in the     Otherwise
                        witness; FRE 701.            medical device industry.
                                                                                   OVERRULED
                        (101:05-101:08) Lack of      He is speaking from
                        foundation; FRE 602.         personal knowledge of
                        Opinion testimony by a lay   events that he was
                        witness; FRE 701.            involved in. The Plaintiff
                                                     has put these matters
                                                     directly at issue in this
                                                     litigation. Defendants are
                                                     entitled to respond with a
                                                     witness with extensive
                                                     background and
                                                     experience with these
                                                     matters.

DeFord,      101:10-    (101:10-101:16) Lack of      The witness has               OVERRULED
John         101:16     foundation; FRE 602.         previously testified to his
08/15/2019              Opinion testimony by a lay   lengthy experience in the
                        witness; FRE 701.            medical device industry.
                        (101:11-101:25) Relevance.   He is speaking from
                        FRE 401                      personal knowledge of
                                                     events that he was
                                                     involved in. The Plaintiff
                                                     has put these matters

                                          20
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 21 of 35



                                                     directly at issue in this
                                                     litigation. Defendants are
                                                     entitled to respond with a
                                                     witness with extensive
                                                     background and
                                                     experience with these
                                                     matters.

DeFord,      101:18-    (101:18-101:25) Relevance.   The witness has               OVERRULED
John         101:25     FRE 401                      previously testified to his
08/15/2019                                           lengthy experience in the
                                                     medical device industry.
                                                     He is speaking from
                                                     personal knowledge of
                                                     events that he was
                                                     involved in. The Plaintiff
                                                     has put these matters
                                                     directly at issue in this
                                                     litigation. Defendants are
                                                     entitled to respond with a
                                                     witness with extensive
                                                     background and
                                                     experience with these
                                                     matters.



DEPON-       PL         DEF OBJECTIONS               PL RESPONSE TO                COURT
ENT          COUNTERS                                OBJECTIONS                    RULING

DeFord,      102:20-
John         103:23
08/15/2019

DeFord,      104:20-
John         105:17
08/15/2019

DeFord,      106:04-
John         106:07
08/15/2019

DeFord,      106:09-
John         106:15
08/15/2019




                                         21
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 22 of 35




DeFord,      106:17-
John         107:14
08/15/2019

DeFord,      108:05-       Object to the introduction    Use of the article is       OVERRULED
John         108:21        of the article on the         appropriate under FRE
08/15/2019   stopping at   grounds that it is hearsay.   803(18), The article is
                           Also – not a counter to any   used a demonstrative
             Correct
                           testimony designated by       aide and Plaintiff’s will
                           Defendants.                   not ask for admission as
                                                         an exhibit.

DeFord,      109:02-       Object to the introduction    Use of the article is       SUSTAIN
John         109:21        of the article on the         appropriate under FRE
08/15/2019                 grounds that it is hearsay.   803(18), The article is
                           Also – not a counter to any   used a demonstrative
                           testimony designated by       aide and Plaintiff’s will
                           Defendants.                   not ask for admission as
                                                         an exhibit.

DeFord,      109:23        Object to the introduction    Use of the article is       SUSTAIN
John                       of the article on the         appropriate under FRE
08/15/2019                 grounds that it is hearsay.   803(18), The article is
                           Also – not a counter to any   used a demonstrative
                           testimony designated by       aide and Plaintiff’s will
                           Defendants.                   not ask for admission as
                                                         an exhibit.

DeFord,      110:04-       Object to the introduction    Use of the article is       OVERRULED
John         110:13        of the article on the         appropriate under FRE
08/15/2019                 grounds that it is hearsay.   803(18), The article is
                           Also – not a counter to any   used a demonstrative
                           testimony designated by       aide and Plaintiff’s will
                           Defendants.                   not ask for admission as
                                                         an exhibit.

DeFord,      110:15        Not a counter to any                                      OVERRULED
John         "Yes"         testimony designated by
08/15/2019                 Defendants

DeFord,      110:21-       Not a counter to any                                      OVERRULED
John         111:25        testimony designated by
08/15/2019                 Defendants

DeFord,      112:08-
John         115:21
08/15/2019



                                              22
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 23 of 35




DeFord,      116:13-       Counsel is testifying – he is                                  OVERRULED
John         117:19        reading from an article and                                    except add the
08/15/2019                 the only question is “did I                                    rest of 117:19-
                           read it correctly?”
             stopping at                                                                  117:25.
             correctly

DeFord,      127:02-       Rules 401, 402, 403 – This       Bard is presenting the        OVERRULED
John         127:23        violoates the Court’s Order     testimony of this witness
08/15/2019                 on Recovery migration           and he discusses the
                           deaths. This testimony is       Recovery filter
                           overly prejudicial and has      extensively. Plaintiff’s
                           no bearing on the facts of      cross is within the scope
                           this case. The Court has        of the direct. In addition,
                           ruled this testimony is not     Bard chose to market the
                           substantially similar to the    Meridian filter using the
                           facts in this case and,         510(k) process which
                           therefore, should be            relied upon the Recovery
                           excluded. (See ECF No.          filter as the predicate. All
                           204, p. 3-5.)                   G2 filter platform filters,
                                                           including the Meridian
                                                           trace their design history
                                                           to the Recovery filter and
                                                           the defects in the
                                                           Meridian design only can
                                                           be understood only in the
                                                           context of the entire
                                                           filter-line development.
                                                           Testimony regarding the
                                                           Recovery filter’s
                                                           complications, testing
                                                           and design is relevant
                                                           and is not outweighed by
                                                           any prejudicial effect.
                                                           Judge Campbell agreed
                                                           with this position in
                                                           Jones v. Bard. [MDL
                                                           Order No. 10819]. The
                                                           failure modes are relevant
                                                           to the assessment of the
                                                           defects in the design of
                                                           the filter whether a
                                                           particular failure mode
                                                           has occurred; however,
                                                           Ms. Johnson has
                                                           experienced perforation,
                                                           migration, tilt, and


                                               23
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 24 of 35



                                                         fracture. The Bard's
                                                         conduct with regard to
                                                         the design of its IVC
                                                         filters from the Recovery
                                                         filter to the Meridian is
                                                         relevant to the negligence
                                                         claims




DeFord,      135:19-    Rules 601/602 & 612.             The Federal Rules of         SUSTAIN
John         136:08     Witness does not have            Evidence do not prohibit
08/15/2019              personal knowledge of            a party from questioning
                        document. Witness was            witnesses about
                        shown a document, was not        admissible documents the
                        familiar with it and testified   witness does not recall
                        that he/she does not have        having seen before.
                        personal knowledge about         “Personal knowledge of a
                        it or the circumstances.         fact ‘is not an absolute’
                        Rules 601/602 & 612.             to Rule 602's
                        Lacks foundation, witness        foundational requirement
                        does not have personal           . . . .”, United States v.
                        knowledge of subject             Cuti, 702 F.3d. 453, 459
                        matter, calls for speculation    (2nd Cir. 2013). . “What
                        by the witness. Rules 401,       if you had known “
                        402, 403 – Testimony             questions are acceptable.
                        relates to irrelevant and        Id., 459 (2nd Cir. 2013).
                        prejudicial evidence             The witness has been
                        regarding Bard’s conduct         called by Bard as its
                        related to the Recovery          Executive VP and Chief
                        Filter. Irrelevant and any       Technology officer with
                        probative value outweighed       over 15 and years of
                        by prejudicial effect. The       experience with the
                        witness testified that he has    company and its IVC
                        never seen the document          filters. The information
                        before. See 135:8-135:15.        discussed is or should be
                                                         within the scope of his

                                            24
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 25 of 35



                                                       employment and
                                                       knowledge. Testimony
                                                       regarding the Recovery
                                                       filter’s complications,
                                                       testing and design is
                                                       relevant and is not
                                                       outweighed by any
                                                       prejudicial effect. Judge
                                                       Campbell agreed with
                                                       this position in Jones v.
                                                       Bard. [MDL Order No.
                                                       10819]. The failure
                                                       modes are relevant to the
                                                       assessment of the defects
                                                       in the design of the filter
                                                       whether a particular
                                                       failure mode has
                                                       occurred; however, Ms.
                                                       Johnson has experienced
                                                       perforation, migration,
                                                       tilt, and fracture. The
                                                       Bard's conduct with
                                                       regard to the design of its
                                                       IVC filters from the
                                                       Recovery filter to the
                                                       Meridian is relevant to
                                                       the negligence claims.
                                                       The testimony is relevant
                                                       and not unfairly
                                                       prejudicial.

DeFord,      155:12-    Rules 401, 402, 403 – This     The witness has been          SUSTAIN
John         155:22     violates the Court’ s ruling   called by Bard as its
08/15/2019              on the MIL on Recovery         Executive VP and Chief
                        migration deaths. This case    Technology officer with
                        does not involve a fatal       over 15 and years of
                        migration or a Recovery        experience with the
                        Filter. This testimony is      company and its IVC
                        overly prejudicial and has     filters. The information
                        no bearing on the facts of     discussed is or should be
                        this case. The Court has       within the scope of his
                        ruled this testimony is not    employment and
                        substantially similar to the   knowledge. Testimony
                        facts in this case and,        regarding the Recovery
                        therefore, should be           filter’s complications,
                                                       testing and design is
                                                       relevant and is not

                                           25
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 26 of 35



                            excluded. (See ECF No.         outweighed by any
                            204, p. 3-5.)                  prejudicial effect. Judge
                                                           Campbell agreed with
                                                           this position in Jones v.
                                                           Bard. [MDL Order No.
                                                           10819]. The failure
                                                           modes are relevant to the
                                                           assessment of the defects
                                                           in the design of the filter
                                                           whether a particular
                                                           failure mode has
                                                           occurred; however, Ms.
                                                           Johnson has experienced
                                                           perforation, migration,
                                                           tilt, and fracture. The
                                                           Bard's conduct with
                                                           regard to the design of its
                                                           IVC filters from the
                                                           Recovery filter to the
                                                           Meridian is relevant to
                                                           the negligence claims.
                                                           The testimony is relevant
                                                           and not unfairly
                                                           prejudicial.

DeFord,      156:04-        Rules 401, 402, 403 – This     The witness has been          OVERRULED
John         156:09         violates the Court’ s ruling   called by Bard as its
08/15/2019   End at "to     on the MIL on Recovery         Executive VP and Chief
                            migration deaths. This case    Technology officer with
             be serious."
                            does not involve a fatal       over 15 and years of
                            migration or a Recovery        experience with the
                            Filter. This testimony is      company and its IVC
                            overly prejudicial and has     filters. The information
                            no bearing on the facts of     discussed is or should be
                            this case. The Court has       within the scope of his
                            ruled this testimony is not    employment and
                            substantially similar to the   knowledge. Testimony
                            facts in this case and,        regarding the Recovery
                            therefore, should be           filter’s complications,
                            excluded. (See ECF No.         testing and design is
                            204, p. 3-5.)                  relevant and is not
                                                           outweighed by any
                                                           prejudicial effect. Judge
                                                           Campbell agreed with
                                                           this position in Jones v.
                                                           Bard. [MDL Order No.
                                                           10819]. The failure

                                               26
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 27 of 35



                                                            modes are relevant to the
                                                            assessment of the defects
                                                            in the design of the filter
                                                            whether a particular
                                                            failure mode has
                                                            occurred; however, Ms.
                                                            Johnson has experienced
                                                            perforation, migration,
                                                            tilt, and fracture. The
                                                            Bard's conduct with
                                                            regard to the design of its
                                                            IVC filters from the
                                                            Recovery filter to the
                                                            Meridian is relevant to
                                                            the negligence claims.
                                                            The testimony is relevant
                                                            and not unfairly
                                                            prejudicial.

DeFord,      156:11-         Rules 401, 402, 403 – This     The witness has been          OVERRULED
John         156:16          violates the Court’ s ruling   called by Bard as its
08/15/2019   end at          on the MIL on Recovery         Executive VP and Chief
                             migration deaths. This case    Technology officer with
             "That's Fair"
                             does not involve a fatal       over 15 and years of
                             migration or a Recovery        experience with the
                             Filter. This testimony is      company and its IVC
                             overly prejudicial and has     filters. The information
                             no bearing on the facts of     discussed is or should be
                             this case. The Court has       within the scope of his
                             ruled this testimony is not    employment and
                             substantially similar to the   knowledge. Testimony
                             facts in this case and,        regarding the Recovery
                             therefore, should be           filter’s complications,
                             excluded. (See ECF No.         testing and design is
                             204, p. 3-5.)                  relevant and is not
                                                            outweighed by any
                                                            prejudicial effect. Judge
                                                            Campbell agreed with
                                                            this position in Jones v.
                                                            Bard. [MDL Order No.
                                                            10819]. The failure
                                                            modes are relevant to the
                                                            assessment of the defects
                                                            in the design of the filter
                                                            whether a particular
                                                            failure mode has
                                                            occurred; however, Ms.

                                                27
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 28 of 35



                                                         Johnson has experienced
                                                         perforation, migration,
                                                         tilt, and fracture. The
                                                         Bard's conduct with
                                                         regard to the design of its
                                                         IVC filters from the
                                                         Recovery filter to the
                                                         Meridian is relevant to
                                                         the negligence claims.
                                                         The testimony is relevant
                                                         and not unfairly
                                                         prejudicial.




DeFord,      160:07-
John         160:08
08/15/2019   Stopping at
             "G2"

DeFord,      160:17-
John         161:01
08/15/2019

DeFord,      162:17-       Rule 602 –this witness does                                 SUSTAIN
John         162:19        not have personal
08/15/2019                 knowledge of the
                           document. See, 162:20-21

DeFord,      163:04-       Rule 602 –this witness does                                 SUSTAIN
John         163:07        not have personal
08/15/2019                 knowledge of the
                           document. See, 162:20-21

DeFord,      164:07-       Rule 602 –this witness does                                 SUSTAIN
John         164:09        not have personal
08/15/2019                 knowledge of the
                           document. See, 162:20-21

DeFord,      167:07-
John         167:10
08/15/2019

DeFord,      167:19-       Rule 602 –this witness does                                 SUSTAIN
John         168:04        not have personal
08/15/2019                 knowledge of the
                           document. See, 162:20-21


                                             28
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 29 of 35




DeFord,      168:08        Rule 602 –this witness does               SUSTAIN
John                       not have personal
08/15/2019   Stopping at   knowledge of the
                           document. See, 162:20-21
             correctly

DeFord,      168:13-       Rule 602 –this witness does               SUSTAIN
John         168:17        not have personal
08/15/2019                 knowledge of the
                           document. See, 162:20-21.
             Starting at
                           Also cumulative of Dr.
             He
                           Ciavarella’s testimony.

DeFord,      168:19-       Rule 602 –this witness does               SUSTAIN
John         168:25        not have personal
08/15/2019                 knowledge of the
                           document. See, 162:20-21

DeFord,      169:02-
John         169:04
08/15/2019

DeFord,      169:12-
John         169:19
08/15/2019

DeFord,      170:21-
John         172:05
08/15/2019

DeFord,      173:19-       Rule 602 – the witness is                 OVERRULED
John         174:06        being asked about a
08/15/2019                 document he has never
                           seen before. See, 172:25-
                           173:3 and 173:9-11

DeFord,      175:04-       Rule 602 – the witness is                 OVERRULED
John         176:03        being asked about a
08/15/2019                 document he has never
                           seen before. See, 172:25-
                           173:3 and 173:9-11

DeFord,      177:01-       Rule 602 – the witness is                 OVERRULED
John         177:23        being asked about a
08/15/2019                 document he has never
                           seen before. See, 172:25-
                           173:3 and 173:9-11




                                              29
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 30 of 35




DeFord,      178:11-    Rule 602 – the witness is                    OVERRULED
John         178:15     being asked about a
08/15/2019              document he has never
                        seen before. See, 172:25-
                        173:3 and 173:9-11

DeFord,      178:22-    Rule 602 – the witness is                    OVERRULED
John         179:11     being asked about a
08/15/2019              document he has never
                        seen before. See, 172:25-
                        173:3 and 173:9-11

DeFord,      179:14-    Rule 602 – the witness is                    OVERRULED
John         180:02     being asked about a
08/15/2019              document he has never
                        seen before. See, 172:25-
                        173:3 and 173:9-11

DeFord,      180:06-    Rule 602 – the witness is                    OVERRULED
John         180:18     being asked about a
08/15/2019              document he has never
                        seen before. See, 172:25-
                        173:3 and 173:9-11

DeFord,      181:02-
John         181:05
08/15/2019

DeFord,      181:07-    Rule 602 – the witness is                    OVERRULED
John         181:20     being asked about a
08/15/2019              document he has never
                        seen. See, 182:2-3

DeFord,      182:09-    Rule 602 – the witness is                    OVERRULED
John         183:12     being asked about a
08/15/2019              document he has never
                        seen. See, 182:2-3

DeFord,      183:16-    Rule 602 – the witness is                    OVERRULED
John         183:17     being asked about a
08/15/2019              document he has never
                        seen. See, 182:2-3

DeFord,      183:19-    Rule 602 – the witness is                    OVERRULED
John         183:20     being asked about a
08/15/2019              document he has never
                        seen. See, 182:2-3




                                           30
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 31 of 35




DeFord,      202:19-
John         203:03
08/15/2019



DEPON-       DEF        PL OBJECTIONS                   DEF RESPONSE TO   COURT
ENT          COUNTERS                                   OBJECTIONS        RULING
             TO
             COUNTERS

DeFord,      105:18-
John         105:24
08/15/2019

DeFord,      107:13-    Plaintiff agrees to include                       MOOT
John         107:14     these lines in her cross.
08/15/2019

DeFord,      119:01-     FRE 401,402 & 403. The                           OVERRULED
John         119:03     testimony identifies and
08/15/2019              refences an exhibit that is
                        not discussed in the
                        Plaintiff’s cross. It is not
                        relevant and will cause
                        undue delay and confusion.
                        The testimony is outside
                        the scope of the cross
                        examination.

DeFord,      129:02-    FRE 401,402 & 403. The                            SUSTAIN
John         129:07     Plaintiff has withdrawn
08/15/2019              testimony from 127:24 to
                        134:21 The testimony
                        designated here is not
                        discussed in the Plaintiff’s
                        cross. It is not relevant and
                        will cause undue delay and
                        confusion. The testimony is
                        outside the scope of the
                        cross examination.

DeFord,      130:21-    FRE 401,402 & 403. The                            SUSTAIN
John         130:24     Plaintiff has withdrawn
08/15/2019              testimony from 127:24 to
                        134:21 The testimony
                        designated here is not
                        discussed in the Plaintiff’s


                                            31
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 32 of 35



                        cross. It is not relevant and
                        will cause undue delay and
                        confusion. The testimony is
                        outside the scope of the
                        cross examination.

DeFord,      133:23–     FRE 401,402 & 403. The                      SUSTAIN
John         134:10     Plaintiff has withdrawn
08/15/2019              testimony from 127:24 to
                        134:21 The testimony
                        designated here is not
                        discussed in the Plaintiff’s
                        cross. It is not relevant and
                        will cause undue delay and
                        confusion. The testimony is
                        outside the scope of the
                        cross examination.

DeFord,      134:16-     FRE 401,402 & 403. The                      SUSTAIN
John         134:17     Plaintiff has withdrawn
08/15/2019              testimony from 127:24 to
                        134:21 The testimony
                        designated here is not
                        discussed in the Plaintiff’s
                        cross. It is not relevant and
                        will cause undue delay and
                        confusion. The testimony is
                        outside the scope of the
                        cross examination.

DeFord,      134:24     FRE 403. The Plaintiff                       SUSTAIN
John                    includes this line of
08/15/2019              testimony in her cross and
                        so this is unnecessarily
                        cumulative and an undue
                        delay.

DeFord,      135:10-    FRE 401, 402 & 403. The                      SUSTAIN
John         135:12     testimony is of no or very
08/15/2019              limited relevance and
                        results in undue delay.

DeFord,      135:14-    FRE 401, 402 & 403. The                      SUSTAIN
John         135:15     testimony is of no or very
08/15/2019              limited relevance and
                        results in undue delay.




                                            32
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 33 of 35




DeFord,      136:09-                                                 STRIKE
John         136:13
08/15/2019

DeFord,      138:09-    FRE 401,402 & 403. The                       SUSTAIN
John         139:04     Plaintiff has withdrawn
08/15/2019              testimony from 136:10 to
                        155:11. The testimony
                        designated here is not
                        discussed in the Plaintiff’s
                        cross. It is not relevant and
                        will cause undue delay and
                        confusion. The testimony is
                        outside the scope of the
                        cross examination.

DeFord,      140:10-     FRE 401,402 & 403. The                      SUSTAIN
John         140:15     Plaintiff has withdrawn
08/15/2019              testimony from 136:10 to
                        155:11. The testimony
                        designated here is not
                        discussed in the Plaintiff’s
                        cross. It is not relevant and
                        will cause undue delay and
                        confusion. The testimony is
                        outside the scope of the
                        cross examination.

DeFord,      151:05-     FRE 401,402 & 403. The                      SUSTAIN
John         152:15     Plaintiff has withdrawn
08/15/2019              testimony from 136:10 to
                        155:11. The testimony
                        designated here is not
                        discussed in the Plaintiff’s
                        cross. It is not relevant and
                        will cause undue delay and
                        confusion. The testimony is
                        outside the scope of the
                        cross examination.

DeFord,      152:19-     FRE 401,402 & 403. The                      SUSTAIN
John         152:21     Plaintiff has withdrawn
08/15/2019              testimony from 136:10 to
                        155:11. The testimony
                        designated here is not
                        discussed in the Plaintiff’s
                        cross. It is not relevant and
                        will cause undue delay and

                                            33
      Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 34 of 35



                        confusion. The testimony is
                        outside the scope of the
                        cross examination.

DeFord,      154:10-     FRE 401,402 & 403. The                      SUSTAIN
John         154:16     Plaintiff has withdrawn
08/15/2019              testimony from 136:10 to
                        155:11. The testimony
                        designated here is not
                        discussed in the Plaintiff’s
                        cross. It is not relevant and
                        will cause undue delay and
                        confusion. The testimony is
                        outside the scope of the
                        cross examination.

DeFord,      156:16-    FRE 401,402 & 403. The                       OVERRULED
John         156:20     added testimony is not
08/15/2019              responsive to the question
                        asked and will require the
                        addition under FRCP 32(6)
                        and FRE 106 of 156:21-
                        157:23.

DeFord,      158:04–     FRE 401,402 & 403. The                      SUSTAIN
John         158:13     Plaintiff has withdrawn
08/15/2019              testimony from 157:24-
                        158:10 The testimony
                        designated here is not
                        discussed in the Plaintiff’s
                        cross. It is not relevant and
                        will cause undue delay and
                        confusion. The testimony is
                        outside the scope of the
                        cross examination.

DeFord,      201:23–     FRE 401,402, 403 & 602                      SUSTAIN
John         202:18     – the Plaintiff objects to
08/15/2019              202:11-202:18 as the
                        witness specially states :I
                        am speculating here”
                        therefore he lacks the
                        proper foundation for his
                        testimony, speculations are
                        not relevant testimony,
                        they are unfairly prejudicial




                                            34
        Case: 3:19-cv-00760-wmc Document #: 275 Filed: 06/05/21 Page 35 of 35



                             and likely to confuse or
                             mislead the jury.




 DeFord,      203:25–        FRE 401,402 & 403. The                            OVERRULED
 John         204:05         Plaintiff has withdrawn
 08/15/2019                  testimony from 203:03-
                             203:25. The testimony
                             designated here is not
                             discussed in the Plaintiff’s
                             cross. It is not relevant and
                             will cause undue delay and
                             confusion. The testimony is
                             outside the scope of the
                             cross examination.



      Accordingly, IT IS ORDERED that the parties’ request for rulings on objections to certain

designations is GRANTED, and the objections are sustained in part and overruled in part as

provided above.

      Entered this 5th day of June, 2021.

                                                BY THE COURT:

                                                /s/
                                                __________________________________
                                                WILLIAM M. CONLEY
                                                District Judge




                                                 35
